                          IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE


In re:                                    )                                   Chapter 11
                                          )
RTI HOLDING COMPANY, LLC,1                )                                   Case No. 20-12456 (JTD)
                                          )
                        Debtors.          )                                   (Jointly Administered)
                                          )
__________________________________________)
                                          )
RUBY TUESDAY, INC.,                       )                                   Adv. Case No. 20-51045-JTD
                                          )
                        Plaintiff.        )
                                          )
        vs.                               )
                                          )
EVERGREEN DEVELOPMENT COMPANY,            )
L.L.C.,                                   )
                                          )
                        Defendant.        )
__________________________________________)

    APPENDIX OF EXHIBITS IN SUPPORT OF DEBTOR’S MOTION FOR PARTIAL
        SUMMARY JUDGMENT REGARDING FIRST CLAIM FOR RELIEF
           ASSERTED IN COMPLAINT FOR DECLARATORY RELIEF

         Plaintiff, Ruby Tuesday, Inc. (the “Debtor”), one of the debtors and debtors in

possession in the above-captioned chapter 11 cases, respectfully submits this Appendix of

1 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.




DOCS_LA:334721.1 76136/002
Exhibits in Support of Debtor’s Motion for Partial Summary Judgment Regarding First Cause of

Action Asserted in Complaint for Declaratory Relief (the “Appendix”).2

        A.        Attached to this Appendix as Exhibit A is a true and correct copy of the Lease

relating to the Restaurant located at 6749 Fox Centre Pkwy, Gloucester, Virginia 23061.

        B.       Attached to this Appendix collectively as Exhibit B are the Government Regulations

that have been, and that are currently, in effect affecting the Restaurant.3

        C.       Attached as Exhibit C are excerpts of the Transcript of Hearing in In re CEC

Entertainment, Inc., Case No. 20-33163 (Bankr. S.D. Tex.), dated September 11, 2020, pp. 71-78.

Dated: December 21, 2020                             PACHULSKI STANG ZIEHL & JONES LLP


                                                      /s/ James E. O’Neill
                                                     Richard M. Pachulski (CA Bar No. 90073)
                                                     Alan J. Kornfeld (CA Bar No. 130063)
                                                     Malhar S. Pagay (CA Bar No. 189289)
                                                     James E. O’Neill (Bar No. 4042)
                                                     919 North Market Street, 17th Floor
                                                     P.O. Box 8705
                                                     Wilmington, Delaware 19899-8705 (Courier
                                                     19801)
                                                     Telephone: 302-652-4100
                                                     Facsimile: 302-652-4400
                                                     email: rpachulski@pszjlaw.com
                                                             akornfeld@pszjlaw.com
                                                             mpagay@pszjlaw.com
                                                             joneill@pszjlaw.com

                                                     Counsel to the Debtors and Debtors in Possession




2
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the concurrently
filed Motion for Partial Summary Judgment Regarding First Cause of Action Asserted in Complaint for Declaratory
Relief.
3
 The Debtor requests that the Court take judicial notice of the Government Regulations pursuant to Rule 201 of the
Federal Rules of Rules of Evidence.




DOCS_LA:334721.1 76136/002
